[logo.jpg]

LOAN AGREEMENT

This Agreement dated as of October 26, 2004, is between Bank of America, N.A.
(the “Bank”) and Pope Resources, A Delaware Limited Partnership (the
“Borrower”).

 

1. FACILITY NO. 1: LINE OF CREDIT AMOUNT AND TERMS     1.1 Line of Credit
Amount.     (a) During the availability period described below, the Bank will
provide a line of credit to the Borrower. The amount of the line of credit (the
“Facility No. 1 Commitment”) is Ten Million and 00/100 Dollars ($10,000,000.00).
  (b) This is a revolving line of credit. During the availability period, the
Borrower may repay principal amounts and reborrow them.   (c) The Borrower
agrees not to permit the principal balance outstanding to exceed the Facility
No. 1 Commitment. If the Borrower exceeds this limit, the Borrower will
immediately pay the excess to the Bank upon the Bank’s demand.     1.2
Availability Period.  The line of credit is available between the date of this
Agreement and October 31, 2005, or such earlier date as the availability may
terminate as provided in this Agreement (the “Facility No. 1 Expiration Date”).
  1.3 Repayment Terms.  

(a) The Borrower will pay interest on November 30, 2004, and then on the same
day of each month thereafter until payment in full of any principal outstanding
under this facility.   (b) The Borrower will repay in full any principal,
interest or other charges outstanding under this facility no later than the
Facility No. 1 Expiration Date. Any interest period for an optional interest
rate (as described below) shall expire no later than the Facility No. 1
Expiration Date.     1.4  Interest Rate.     (a) The interest rate is a rate per
year equal to the Bank’s Prime Rate.    

(b)   The Prime Rate is the rate of interest publicly announced from time to
time by the Bank as its Prime Rate. The Prime Rate is set by the Bank based on
various factors, including the Bank’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans. The Bank may price loans to its customers at, above, or below the Prime
Rate. Any change in the Prime Rate shall take effect at the opening of business
on the day specified in the public announcement of a change in the Bank’s Prime
Rate.     1.5 Optional Interest Rates.  Instead of the interest rate based on
the rate stated in the paragraph entitled “Interest Rate” above, the Borrower
may elect the optional interest rates listed below for this Facility No. 1
during interest periods agreed to by the Bank and the Borrower. The optional
interest rates shall be subject to the terms and conditions described later in
this Agreement. Any principal amount bearing interest at an optional rate under
this Agreement is referred to as a “Portion.” The following optional interest
rates are available:   (a)      The LIBOR Rate plus 1.25 percentage point(s).  
  1.6           Reduction or Termination of Commitment.  Upon five business days
notice to the Bank, the Borrower may at any time and from time to time, without
premium or penalty, permanently and irrevocably reduce the Facility No. 1
Commitment in the minimum amount of $1,000,000 and in multiples of $1,000,000 to
an amount not less than the current amount outstanding at such time or may
terminate the Facility No. 1 Commitment. Any reduction or termination of the
Facility No. 1 Commitment pursuant to this Section 1.6 shall be accompanied by
payment of all accrued and unpaid fees with respect to the portion of the
Facility No. 1 Commitment being reduced or terminated.




1

--------------------------------------------------------------------------------




2.           OPTIONAL INTEREST RATES     2.1 Optional Rates. Each optional
interest rate is a rate per year. Interest will be paid on November 30, 2004,
and then on the same day of each month thereafter until payment in full of any
principal outstanding under this facility. No Portion will be converted to a
different interest rate during the applicable interest period. Upon the
occurrence of an event of default under this Agreement, the Bank may terminate
the availability of optional interest rates for interest periods commencing
after the default occurs. At the end of each interest period, the interest rate
will revert to the rate stated in the paragraph(s) entitled “Interest Rate”
above, unless the Borrower has designated another optional interest rate for the
Portion.     2.2  LIBOR Rate. The election of LIBOR Rates shall be subject to
the following terms and requirements:     (a) The interest period during which
the LIBOR Rate will be in effect will be one month, two months, three months or
six months. The first day of the interest period must be a day other than a
Saturday or a Sunday on which the Bank is open for business in New York and
London and dealing in offshore dollars (a “LIBOR Banking Day”). The last day of
the interest period and the actual number of days during the interest period
will be determined by the Bank using the practices of the London inter-bank
market.   (b) Each LIBOR Rate portion will be for an amount not less than One
Hundred Thousand and 00/100 Dollars ($100,000.00).   (c) The “LIBOR Rate” means
the interest rate determined by the following formula, rounded upward to the
nearest 1/100 of one percent. (All amounts in the calculation will be determined
by the Bank as of the first day of the interest period.)


  LIBOR Rate = London Inter-Bank Offered Rate            (1.00 - Reserve
Percentage)  


                Where,

    (i) “London Inter-Bank Offered Rate” means the average per annum interest
rate at which U.S. dollar deposits would be offered for the applicable interest
period by major banks in the London inter-bank market, as shown on the Telerate
Page 3750 (or any successor page) at approximately 11:00 a.m. London time two
(2) London Banking Days before the commencement of the interest period. If such
rate does not appear on the Telerate Page 3750 (or any successor page), the rate
for that interest period will be determined by such alternate method as
reasonably selected by the Bank. A “London Banking Day” is a day on which the
Bank’s London Banking Center is open for business and dealing in offshore
dollars.   (ii) “Reserve Percentage” means the total of the maximum reserve
percentages for determining the reserves to be maintained by member banks of the
Federal Reserve System for Eurocurrency Liabilities, as defined in Federal
Reserve Board Regulation D, rounded upward to the nearest 1/100 of one percent.
The percentage will be expressed as a decimal, and will include, but not be
limited to, marginal, emergency, supplemental, special, and other reserve
percentages.  

(d) The Borrower shall irrevocably request a LIBOR Rate Portion no later than
12:00 noon Pacific time on the LIBOR Banking Day preceding the day on which the
London Inter-Bank Offered Rate will be set, as specified above. For example, if
there are no intervening holidays or weekend days in any of the relevant
locations, the request must be made at least three days before the LIBOR Rate
takes effect.   (e) The Bank will have no obligation to accept an election for a
LIBOR Rate Portion if any of the following described events has occurred and is
continuing:  

(i) Dollar deposits in the principal amount, and for periods equal to the
interest period, of a LIBOR Rate Portion are not available in the London
inter-bank market; or   (ii) The LIBOR Rate does not accurately reflect the cost
of a LIBOR Rate Portion.




2

--------------------------------------------------------------------------------




(f) Each prepayment of a LIBOR Rate Portion, whether voluntary, by reason of
acceleration or otherwise, will be accompanied by the amount of accrued interest
on the amount prepaid and a prepayment fee as described below. A “prepayment” is
a payment of an amount on a date earlier than the scheduled payment date for
such amount as required by this Agreement.   (g) The prepayment fee shall be in
an amount sufficient to compensate the Bank for any loss, cost or expense
incurred by it as a result of the prepayment, including any loss of anticipated
profits and any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Portion or from fees payable to terminate
the deposits from which such funds were obtained. The Borrower shall also pay
any customary administrative fees charged by the Bank in connection with the
foregoing. For purposes of this paragraph, the Bank shall be deemed to have
funded each Portion by a matching deposit or other borrowing in the applicable
interbank market, whether or not such Portion was in fact so funded.     3. FEES
AND EXPENSES    

3.1 Fees.     (a) Unused Commitment Fee.  The Borrower agrees to pay a fee on
any difference between the Facility No. 1 Commitment and the amount of credit it
actually uses, determined by the average of the daily amount of credit
outstanding during the specified period. The fee will be calculated at 0.25% per
year.     This fee is due on December 31, 2004, and on the same day of each
following quarter until the expiration of the availability period.   (b) Waiver
Fee.  If the Bank, at its discretion, agrees to waive or amend any terms of this
Agreement, the Borrower will, at the Bank’s option, pay the Bank a fee for each
waiver or amendment in an amount advised by the Bank at the time the Borrower
requests the waiver or amendment. Nothing in this paragraph shall imply that the
Bank is obligated to agree to any waiver or amendment requested by the Borrower.
The Bank may impose additional requirements as a condition to any waiver or
amendment.   (c) Late Fee.  To the extent permitted by law, the Borrower agrees
to pay a late fee in an amount not to exceed four percent (4%) of any payment
that is more than fifteen (15) days late. The imposition and payment of a late
fee shall not constitute a waiver of the Bank’s rights with respect to the
default.


3.2 Expenses.  The Borrower agrees to immediately repay the Bank for expenses
that include, but are not limited to, filing, recording and search fees,
appraisal fees, title report fees, and documentation fees.     3.3 
Reimbursement Costs.     (a) The Borrower agrees to reimburse the Bank for any
expenses it incurs in the preparation of this Agreement and any agreement or
instrument required by this Agreement. Expenses include, but are not limited to,
reasonable attorneys’ fees, including any allocated costs of the Bank’s in-house
counsel to the extent permitted by applicable law.     4. DISBURSEMENTS,
PAYMENTS AND COSTS    

4.1 Disbursements and Payments.     (a) Each payment by the Borrower will be
made in U.S. Dollars and immediately available funds by direct debit to a
deposit account as specified below or, for payments not required to be made by
direct debit, by mail to the address shown on the Borrower’s statement or at one
of the Bank’s banking centers in the United States.   (b) Each disbursement by
the Bank and each payment by the Borrower will be evidenced by records kept by
the Bank. In addition, the Bank may, at its discretion, require the Borrower to
sign one or more promissory notes.




3

--------------------------------------------------------------------------------




4.2 Telephone and Telefax Authorization.     (a) The Bank may honor telephone or
telefax instructions for advances or repayments or for the designation of
optional interest rates given, or purported to be given, by any one of the
individuals authorized to sign loan agreements on behalf of the Borrower, or any
other individual designated by any one of such authorized signers.   (b)
Advances will be deposited in and repayments will be withdrawn from account
number 67171710 owned by the Borrower or such other of the Borrower’s accounts
with the Bank as designated in writing by the Borrower.   (c) The Borrower will
indemnify and hold the Bank harmless from all liability, loss, and costs in
connection with any act pursuant to the terms of this Agreement resulting from
telephone or telefax instructions the Bank reasonably believes are made by any
individual authorized by the Borrower to give such instructions. This paragraph
will survive this Agreement’s termination, and will benefit the Bank and its
officers, employees, and agents.    

4.3 Direct Debit (Pre-Billing).     (a) The Borrower agrees that the Bank will
debit deposit account number 67171710 owned by the Borrower or such other of the
Borrower’s accounts with the Bank as designated in writing by the Borrower (the
“Designated Account”) on the date each payment of principal and interest and any
fees from the Borrower becomes due (the “Due Date”).   (b) Prior to each Due
Date, the Bank will mail to the Borrower a statement of the amounts that will be
due on that Due Date (the “Billed Amount”). The bill will be mailed a specified
number of calendar days prior to the Due Date, which number of days will be
mutually agreed from time to time by the Bank and the Borrower. The calculations
in the bill will be made on the assumption that no new extensions of credit or
payments will be made between the date of the billing statement and the Due
Date, and that there will be no changes in the applicable interest rate.   (c)
The Bank will debit the Designated Account for the Billed Amount, regardless of
the actual amount due on that date (the “Accrued Amount”). If the Billed Amount
debited to the Designated Account differs from the Accrued Amount, the
discrepancy will be treated as follows:  

(i) If the Billed Amount is less than the Accrued Amount, the Billed Amount for
the following Due Date will be increased by the amount of the discrepancy. The
Borrower will not be in default by reason of any such discrepancy.   (ii) If the
Billed Amount is more than the Accrued Amount, the Billed Amount for the
following Due Date will be decreased by the amount of the discrepancy.  

  Regardless of any such discrepancy, interest will continue to accrue based on
the actual amount of principal outstanding without compounding. The Bank will
not pay the Borrower interest on any overpayment.   (d) The Borrower will
maintain sufficient funds in the Designated Account to cover each debit. If
there are insufficient funds in the Designated Account on the date the Bank
enters any debit authorized by this Agreement, the Bank may reverse the debit.  
  4.4 Banking Days. Unless otherwise provided in this Agreement, a banking day
is a day other than a Saturday, Sunday or other day on which commercial banks
are authorized to close, or are in fact closed, in the state where the Bank’s
lending office is located, and, if such day relates to amounts bearing interest
at an offshore rate (if any), means any such day on which dealings in dollar
deposits are conducted among banks in the offshore dollar interbank market. All
payments and disbursements which would be due on a day which is not a banking
day will be due on the next banking day. All payments received on a day which is
not a banking day will be applied to the credit on the next banking day.    
4.5  Interest Calculation. Except as otherwise stated in this Agreement, all
interest and fees, if any, will be computed on the basis of a 360-day year and
the actual number of days elapsed. This results in more interest or a higher fee
than if a 365-day year is used. Installments of principal which are not paid
when due under this Agreement shall continue to bear interest until paid.   4.6
Default Rate. Upon the occurrence of any default under this Agreement, all
amounts outstanding under this Agreement, including any interest, fees, or costs
which are not paid when due, will at the option of the Bank bear interest at a
rate which is 2.0 percentage point(s) higher than the rate of interest otherwise
provided under this Agreement. This may result in compounding of interest. This
will not constitute a waiver of any default.




4

--------------------------------------------------------------------------------




5.             CONDITIONS

Before the Bank is required to extend any credit to the Borrower under this
Agreement, it must receive any documents and other items it may reasonably
require, in form and content acceptable to the Bank, including any items
specifically listed below.

5.1           Authorizations. If the Borrower or any guarantor is anything other
than a natural person, evidence that the execution, delivery and performance by
the Borrower and/or such guarantor of this Agreement and any instrument or
agreement required under this Agreement have been duly authorized.

5.2           Governing Documents. If required by the Bank, a copy of the
Borrower’s organizational documents.

5.3           Good Standing. Certificates of good standing for the Borrower from
its state of formation and from any other state in which the Borrower is
required to qualify to conduct its business.

5.4           Insurance. Evidence of insurance coverage, as required in the
“Covenants” section of this Agreement.

6.             REPRESENTATIONS AND WARRANTIES

When the Borrower signs this Agreement, and until the Bank is repaid in full,
the Borrower makes the following representations and warranties. Each request
for an extension of credit constitutes a renewal of these representations and
warranties as of the date of the request:

6.1           Formation. If the Borrower is anything other than a natural
person, it is duly formed and existing under the laws of the state or other
jurisdiction where organized.

6.2           Authorization. This Agreement, and any instrument or agreement
required hereunder, are within the Borrower’s powers, have been duly authorized,
and do not conflict with any of its organizational papers.

6.3           Enforceable Agreement. This Agreement is a legal, valid and
binding agreement of the Borrower, enforceable against the Borrower in
accordance with its terms, and any instrument or agreement required hereunder,
when executed and delivered, will be similarly legal, valid, binding and
enforceable.

6.4           Good Standing. In each state in which the Borrower does business,
it is properly licensed, in good standing, and, where required, in compliance
with fictitious name statutes.

6.5           No Conflicts. This Agreement does not conflict with any law,
agreement, or obligation by which the Borrower is bound.

6.6           Financial Information. All financial and other information that
has been or will be supplied to the Bank is sufficiently complete to give the
Bank accurate knowledge of the Borrower’s (and any guarantor’s) financial
condition, including all material contingent liabilities. Since the date of the
most recent financial statement provided to the Bank, there has been no material
adverse change in the business condition (financial or otherwise), operations,
properties or prospects of the Borrower (or any guarantor). If the Borrower is
comprised of the trustees of a trust, the foregoing representations shall also
pertain to the trustor(s) of the trust.

6.7           Lawsuits. There is no lawsuit, tax claim or other dispute pending
or threatened against the Borrower which, if lost, would impair the Borrower’s
financial condition or ability to repay the loan, except as have been disclosed
in writing to the Bank.

6.8           Permits, Franchises. The Borrower possesses all permits,
memberships, franchises, contracts and licenses required and all trademark
rights, trade name rights, patent rights, copyrights and fictitious name rights
necessary to enable it to conduct the business in which it is now engaged.




5

--------------------------------------------------------------------------------




6.9 Other Obligations. The Borrower is not in default on any obligation for
borrowed money, any purchase money obligation or any other material lease,
commitment, contract, instrument or obligation, except as have been disclosed in
writing to the Bank.     6.10 Tax Matters. The Borrower has no knowledge of any
pending assessments or adjustments of its income tax for any year and all taxes
due have been paid, except as have been disclosed in writing to the Bank.    
6.11 No Event of Default. There is no event which is, or with notice or lapse of
time or both would be, a default under this Agreement.     6.12  Insurance. The
Borrower has obtained, and maintained in effect, the insurance coverage required
in the “Covenants” section of this Agreement.     7. COVENANTS     The Borrower
agrees, so long as credit is available under this Agreement and until the Bank
is repaid in full:     7.1           Use of Proceeds. To use the proceeds of
Facility No. 1 only for acquisition financing of timberland and other general
corporate purposes.

 

7.2          Financial Information. To provide the following financial
information and statements in form and content acceptable to the Bank, and such
additional information as requested by the Bank from time to time:

 

(a) Within ninety (90) days of the fiscal year end, the annual financial
statements of the Borrower, certified and dated by an authorized financial
officer. These financial statements must be audited (with an opinion
satisfactory to the Bank) by a Certified Public Accountant acceptable to the
Bank. The statements shall be prepared on a consolidated basis.   (b) Within
forty five (45) days of the period’s end, quarterly financial statements of the
Borrower, certified and dated by an authorized financial officer. These
financial statements may be company-prepared. The statements shall be prepared
on a consolidated basis.   (c) Within ninety (90) days of the fiscal year end
and within forty five (45) days of the end of each quarter, a compliance
certificate of the Borrower signed by an authorized financial officer, and
setting forth (i) the information and computations (in sufficient detail) to
establish that the Borrower is in compliance with all financial covenants at the
end of the period covered by the financial statements then being furnished and
(ii) whether there existed as of the date of such financial statements and
whether there exists as of the date of the certificate, any default under this
Agreement and, if any such default exists, specifying the nature thereof and the
action the Borrower is taking and proposes to take with respect thereto.    
7.3  Profitability. To maintain on a consolidated basis a positive net income
before taxes and extraordinary items to be measured as of the date twelve (12)
months prior to the current financial statement.   7.4 Debt to Capitalization
Ratio. To maintain on a consolidated basis a ratio of Total Funded Debt divided

by the sum of Funded Debt and Market Capitalization or Partnership Capital
(whichever is higher at the statement date) not exceeding 0.5:1.0.

“Funded Debt” means all interest bearing borrowed debt including current portion
of long term debt.

“Market Capitalization” means the partnership unit multiplied by current unit
price.

“Partnership Capital” means the book value of partnership capital on the balance
sheet.

    7.5 Debt Service Coverage Ratio. To maintain on a consolidated basis a Debt
Service Coverage Ratio of at least 1.1:1.0.  

’’Debt Service Coverage Ratio’’ means EBITDA (Net Income plus Depreciation plus
Amortization plus Depletion plus Interest plus Tax) minus unfunded CAPEX divided
by sum of the interest payments and required principal payments

This ratio will be calculated at the end of each reporting period for which the
Bank requires financial statements, using the results of the twelve-month period
ending with that reporting period. The current portion of long-term liabilities
will be measured as of the date twelve (12) months prior to the current
financial statement.




6

--------------------------------------------------------------------------------




7.6           Dividends and Distributions. Not to declare or pay dividends,
redemptions of stock or membership interests, distributions and withdrawals (as
applicable) to its owners, except:

(a)           dividends payable in capital stock;

(b)           distributions to owners, or purchase, redemption or acquisition of
stock or membership interests or options, warrants or similar rights with
respect to stock or membership interests, up to an aggregate dollar amount of
all such distributions, purchases, redemptions and acquisitions in any fiscal
year that does not exceed 50% of net income for such fiscal year; and

(c)           distributions to pay the reasonably estimated federal and state
income tax payable by each owner of the Borrower on such owner’s share of the
taxable income of the Borrower (as calculated for federal income tax purposes as
if all owners have the same basis in the Borrower’s assets as does the Borrower
itself); provided that in no event shall the Borrower declare or make
distributions in any fiscal year, regardless of the type of or reason for such
distributions, in excess of 75% of net income for such year and or purchase,
redeem or retire any outstanding membership interests in after giving effect to
such purchase, redemption or retirement, the Borrower would be in violation of
any of the terms or covenants of this Agreement.

7.7           Bank as Principal Depository. To maintain the Bank as its
principal depository bank, including for the maintenance of business, cash
management, operating and administrative deposit accounts.

7.8           Other Debts.  Not to have outstanding or incur any direct or
contingent liabilities or lease obligations (other than those to the Bank), or
become liable for the liabilities of others, without the Bank’s written consent.
This does not prohibit:

(a)           Acquiring goods, supplies, or merchandise on normal trade credit.

(b)           Endorsing negotiable instruments received in the usual course of
business.

(c)           Obtaining surety bonds in the usual course of business.

 

(d) Liabilities, lines of credit and leases in existence on the date of this
Agreement disclosed in writing to the Bank.     (e) Additional interest bearing
unsecured debts and lease obligations for business purposes which do not exceed
a total principal amount of Five Hundred Thousand and 00/100 Dollars
($500,000.00) outstanding at any one time.   (f) Direct or contingent
liabilities not exceeding in the aggregate One Million Dollars ($1,000,000).

 

(g)           Indebtedness to John Hancock Life Insurance Co. in an amount not
to exceed Thirty Eight Million and 00/100 Dollars ($38,000,000.00).

7.9           Other Liens. Not to create, assume, or allow any security interest
or lien (including judicial liens) on property the Borrower now or later owns,
including without limitation the Columbia Tree Farm lands and other timberlands,
except:

(a)           Liens and security interests in favor of the Bank.

(b)           Liens for taxes not yet due.

(c)           Liens outstanding on the date of this Agreement disclosed in
writing to the Bank.

 

(d) Liens securing indebtedness that in the aggregate does not exceed Five
Hundred Thousand and 00/100 ($500,000.00) at any one time.   (e) Deeds of Trust
on the Jefferson County and Kitsap County timberland commonly referred to as
“Hood Canal Tree Farm” securing the indebtedness to John Hancock Life Insurance
Co. described in Section 7.7(f) hereof.




7

--------------------------------------------------------------------------------




7.10         Maintenance of Assets.

 

(a) Not to sell, assign, lease, transfer or otherwise dispose of any part of the
Borrower’s business or the Borrower’s assets except in an aggregate amount not
exceeding One Million and 00/100 Dollars ($1,000,000.00) in any fiscal year
provided that Borrower’s subsidiaries may purchase and sell real property in the
ordinary course of business.   (b) Not to sell, assign, lease, transfer or
otherwise dispose of any assets for less than fair market value, or enter into
any agreement to do so.     (c)  Not to enter into any sale and leaseback
agreement covering any of its fixed assets.     (d) To maintain and preserve all
rights, privileges, and franchises the Borrower now has.     (e) To make any
repairs, renewals, or replacements to keep the Borrower’s properties in good
working condition.

           

7.11         Investments. Not to have any existing, or make any new, investments
in any individual or entity, or make any capital contributions or other
transfers of assets to any individual or entity, except for:

(a)           Existing investments disclosed to the Bank in writing.

 

(b) Investments in the Borrower’s current subsidiaries and a subsidiary to be
created in connection with property known as Port Gamble.

 

(c)           Investments in any of the following:

 

(i) certificates of deposit;   (ii) U.S. treasury bills and other obligations of
the federal government;   (iii) readily marketable securities (including
commercial paper, but excluding restricted stock and stock subject to the
provisions of Rule 144 of the Securities and Exchange Commission).  

(d) Investments that do not exceed an aggregate amount of Six Million and 00/100
Dollars ($6,000,000.00) outstanding at any one time.

 

7.12         Loans. Not to make any loans, advances or other extensions of
credit to any individual or entity, except for:

(a)           Existing extensions of credit disclosed to the Bank in writing.

(b)           Extensions of credit to the Borrower’s current subsidiaries.

 

(c) Extensions of credit in the nature of accounts receivable or notes
receivable arising from the sale or lease of goods, services or real property in
the ordinary course of business to non-affiliated entities.

 

7.13         Change of Management. Not to make any substantial change in the
present executive or management personnel of the Borrower.

7.14         Change of Ownership. Not to cause, permit, or suffer any change in
capital ownership such that there is a change of more than twenty-five percent
(25%) in the direct or indirect capital ownership of the Borrower.

7.15         Additional Negative Covenants. Not to, without the Bank’s written
consent:

 

(a) Enter into any consolidation, merger, or other combination, or become a
partner in a partnership, a member of a joint venture, or a member of a limited
liability company except for the creation of wholly-owned subsidiaries in
borrower’s ordinary course of business.  

(b)           Acquire or purchase a business or its assets for a consideration,
including assumption of direct or contingent debt.   (c)           Engage in any
business activities substantially different from the Borrower’s present
business.

 

(d)           Liquidate or dissolve the Borrower’s business.

 

(e)           Voluntarily suspend the Borrower’s business for more than seven
(7) days in any thirty (30) day period.




8

--------------------------------------------------------------------------------




7.16         Notices to Bank. To promptly notify the Bank in writing of:

 

(a) Any lawsuit over One Million and 00/100 Dollars ($1,000,000.00) against the
Borrower (or any guarantor or, if the Borrower is comprised of the trustees of a
trust, any trustor).   (b) Any substantial dispute between any governmental
authority and the Borrower (or any guarantor or, if the Borrower is comprised of
the trustees of a trust, any trustor) that could have a material adverse impact
on the Borrower.   (c) Any event of default under this Agreement, or any event
which, with notice or lapse of time or both, would constitute an event of
default.   (d) Any material adverse change in the Borrower’s (or any
guarantor’s, or, if the Borrower is comprised of the trustees of a trust, any
trustor’s) business condition (financial or otherwise), operations, properties
or prospects, or ability to repay the credit.   (e) Any change in the Borrower’s
name, legal structure, place of business, or chief executive office if the
Borrower has more than one place of business.   (f) Any actual contingent
liabilities of the Borrower (or any guarantor or, if the Borrower is comprised
of the trustees of a trust, any trustor), and any such contingent liabilities
which are reasonably foreseeable, where such liabilities are in excess of One
Million and 00/100 Dollars ($1,000,000.00) in the aggregate.

    7.17 Insurance.     (a) General Business Insurance. To maintain insurance
satisfactory to the Bank as to amount, nature and carrier covering property
damage (including loss of use and occupancy) to any of the Borrower’s
properties, business interruption insurance, public liability insurance
including coverage for contractual liability, product liability and workers’
compensation, and any other insurance which is usual for the Borrower’s
business. Each policy shall provide for at least 30 days prior notice to the
Bank of any cancellation thereof.

 

7.18         Compliance with Laws. To comply with the laws (including any
fictitious or trade name statute), regulations, and orders of any government
body with authority over the Borrower’s business.

7.19         ERISA Plans. Promptly during each year, to pay and cause any
subsidiaries to pay contributions adequate to meet at least the minimum funding
standards under ERISA with respect to each and every Plan; file each annual
report required to be filed pursuant to ERISA in connection with each Plan for
each year; and notify the Bank within ten (10) days of the occurrence of any
Reportable Event that might constitute grounds for termination of any capital
Plan by the Pension Benefit Guaranty Corporation or for the appointment by the
appropriate United States District Court of a trustee to administer any Plan.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time. Capitalized terms in this paragraph shall have the meanings
defined within ERISA.

7.20         Books and Records. To maintain adequate books and records.

7.21         Audits. To allow the Bank and its agents, upon reasonable notice,
to inspect the Borrower’s properties and examine, audit, and make copies of
books and records at any reasonable time. If any of the Borrower’s properties,
books or records are in the possession of a third party, the Borrower authorizes
that third party to permit the Bank or its agents to have access to perform
inspections or audits and to respond to the Bank’s requests for information
concerning such properties, books and records.

7.22         Cooperation. To take any action reasonably requested by the Bank to
carry out the intent of this Agreement.




9

--------------------------------------------------------------------------------




8.             DEFAULT AND REMEDIES

If any of the following events of default occurs, the Bank may do one or more of
the following: declare the Borrower in default, stop making any additional
credit available to the Borrower, and require the Borrower to repay its entire
debt immediately and without prior notice. If an event which, with notice or the
passage of time, will constitute an event of default has occurred and is
continuing, the Bank has no obligation to make advances or extend additional
credit under this Agreement. In addition, if any event of default occurs, the
Bank shall have all rights, powers and remedies available under any instruments
and agreements required by or executed in connection with this Agreement, as
well as all rights and remedies available at law or in equity. If an event of
default occurs under the paragraph entitled “Bankruptcy,” below, with respect to
the Borrower, then the entire debt outstanding under this Agreement will
automatically be due immediately.

8.1           Failure to Pay. The Borrower fails to make a payment under this
Agreement when due.

8.2           Other Bank Agreements. Any default occurs under any other
agreement the Borrower (or any Obligor) or any of the Borrower’s related
entities or affiliates has with the Bank or any affiliate of the Bank. For
purposes of this Agreement, “Obligor” shall mean any guarantor, any party
pledging collateral to the Bank, or, if the Borrower is comprised of the
trustees of a trust, any trustor. If, in the Bank’s opinion, the breach is
capable of being remedied, the breach will not be considered an event of default
under this Agreement for a period of thirty (30) days after the date on which
the Bank gives written notice of the breach to the Borrower.

8.3           Cross-default. Any default occurs under any agreement in
connection with any credit the Borrower (or any Obligor) or any of the
Borrower’s related entities or affiliates has obtained from anyone else or which
the Borrower (or any Obligor) or any of the Borrower’s related entities or
affiliates has guaranteed if the default is not cured within thirty (30) days..

8.4           False Information. The Borrower or any Obligor has given the Bank
false or misleading information or representations.

8.5           Bankruptcy. The Borrower, any Obligor, or any general partner of
the Borrower or of any Obligor files a bankruptcy petition, a bankruptcy
petition is filed against any of the foregoing parties, or the Borrower, any
Obligor, or any general partner of the Borrower or of any Obligor makes a
general assignment for the benefit of creditors.

8.6           Receivers. A receiver or similar official is appointed for a
substantial portion of the Borrower’s or any Obligor’s business, or the business
is terminated, or, if any Obligor is anything other than a natural person, such
Obligor is liquidated or dissolved.

8.7           Judgments. Any judgments or arbitration awards are entered against
the Borrower or any Obligor, or the Borrower or any Obligor enters into any
settlement agreements with respect to any litigation or arbitration, in an
aggregate amount of Two Million Five Hundred Thousand and 00/100 Dollars
($2,500,000.00) or more in excess of any insurance coverage.

8.8           Material Adverse Change. A material adverse change occurs, or is
reasonably likely to occur, in the Borrower’s (or any Obligor’s) business
condition (financial or otherwise), operations, properties or prospects, or
ability to repay the credit; or the Bank determines that it is insecure for any
other reason.

8.9           Government Action. Any government authority takes action that the
Bank believes materially adversely affects the Borrower’s or any Obligor’s
financial condition or ability to repay.

8.10         Default under Related Documents. Any default occurs under any
guaranty, subordination agreement, security agreement, deed of trust, mortgage,
or other document required by or delivered in connection with this Agreement or
any such document is no longer in effect, or any guarantor purports to revoke or
disavow the guaranty.

8.11         ERISA Plans. Any one or more of the following events occurs with
respect to a Plan of the Borrower subject to Title IV of ERISA, provided such
event or events could reasonably be expected, in the judgment of the Bank, to
subject the Borrower to any tax, penalty or liability (or any combination of the
foregoing) which, in the aggregate, could have a material adverse effect on the
financial condition of the Borrower:

(a)           A reportable event shall occur under Section 4043(c) of ERISA with
respect to a Plan.

 

(b) Any Plan termination (or commencement of proceedings to terminate a Plan) or
the full or partial withdrawal from a Plan by the Borrower or any ERISA
Affiliate.




10

--------------------------------------------------------------------------------




8.12         Other Breach Under Agreement. A default occurs under any other term
or condition of this Agreement not specifically referred to in this Article.
This includes any failure or anticipated failure by the Borrower (or any other
party named in the Covenants section) to comply with the financial covenants set
forth in this Agreement, whether such failure is evidenced by financial
statements delivered to the Bank or is otherwise known to the Borrower or the
Bank. If, in the Bank’s opinion, the breach is capable of being remedied, the
breach will not be considered an event of default under this Agreement for a
period of thirty (30) days after the date on which the Bank gives written notice
of the breach to the Borrower.

9.             ENFORCING THIS AGREEMENT; MISCELLANEOUS

9.1           GAAP. Except as otherwise stated in this Agreement, all financial
information provided to the Bank and all financial covenants will be made under
generally accepted accounting principles, consistently applied.

9.2           Washington Law. This Agreement is governed by Washington state
law.

9.3           Successors and Assigns. This Agreement is binding on the
Borrower’s and the Bank’s successors and assignees. The Borrower agrees that it
may not assign this Agreement without the Bank’s prior consent. The Bank may
sell participations in or assign this loan, and may exchange financial
information about the Borrower with actual or potential participants or
assignees. If a participation is sold or the loan is assigned, the purchaser
will have the right of set-off against the Borrower.

9.4           Arbitration and Waiver of Jury Trial

 

(a) This paragraph concerns the resolution of any controversies or claims
between the parties, whether arising in contract, tort or by statute, including
but not limited to controversies or claims that arise out of or relate to: (i)
this agreement (including any renewals, extensions or modifications); or (ii)
any document related to this agreement (collectively a “Claim”). For the
purposes of this arbitration provision only, the term “parties” shall include
any parent corporation, subsidiary or affiliate of the Bank involved in the
servicing, management or administration of any obligation described or evidenced
by this agreement.   (b) At the request of any party to this agreement, any
Claim shall be resolved by binding arbitration in accordance with the Federal
Arbitration Act (Title 9, U. S. Code) (the “Act”). The Act will apply even
though this agreement provides that it is governed by the law of a specified
state.   (c) Arbitration proceedings will be determined in accordance with the
Act, the applicable rules and procedures for the arbitration of disputes of JAMS
or any successor thereof (“JAMS”), and the terms of this paragraph. In the event
of any inconsistency, the terms of this paragraph shall control.   (d) The
arbitration shall be administered by JAMS and conducted, unless otherwise
required by law, in any U. S. state where real or tangible personal property
collateral for this credit is located or if there is no such collateral, in the
state specified in the governing law section of this agreement. All Claims shall
be determined by one arbitrator; however, if Claims exceed Five Million Dollars
($5,000,000), upon the request of any party, the Claims shall be decided by
three arbitrators. All arbitration hearings shall commence within ninety (90)
days of the demand for arbitration and close within ninety (90) days of
commencement and the award of the arbitrator(s) shall be issued within thirty
(30) days of the close of the hearing. However, the arbitrator(s), upon a
showing of good cause, may extend the commencement of the hearing for up to an
additional sixty (60) days. The arbitrator(s) shall provide a concise written
statement of reasons for the award. The arbitration award may be submitted to
any court having jurisdiction to be confirmed and enforced.   (e) The
arbitrator(s) will have the authority to decide whether any Claim is barred by
the statute of limitations and, if so, to dismiss the arbitration on that basis.
For purposes of the application of the statute of limitations, the service on
JAMS under applicable JAMS rules of a notice of Claim is the equivalent of the
filing of a lawsuit. Any dispute concerning this arbitration provision or
whether a Claim is arbitrable shall be determined by the arbitrator(s). The
arbitrator(s) shall have the power to award legal fees pursuant to the terms of
this agreement.




11

--------------------------------------------------------------------------------




(f) This paragraph does not limit the right of any party to: (i) exercise
self-help remedies, such as but not limited to, setoff; (ii) initiate judicial
or non-judicial foreclosure against any real or personal property collateral;
(iii) exercise any judicial or power of sale rights, or (iv) act in a court of
law to obtain an interim remedy, such as but not limited to, injunctive relief,
writ of possession or appointment of a receiver, or additional or supplementary
remedies.   (g) The filing of a court action is not intended to constitute a
waiver of the right of any party, including the suing party, thereafter to
require submittal of the Claim to arbitration.   (h) By agreeing to binding
arbitration, the parties irrevocably and voluntarily waive any right they may
have to a trial by jury in respect of any Claim. Furthermore, without intending
in any way to limit this agreement to arbitrate, to the extent any Claim is not
arbitrated, the parties irrevocably and voluntarily waive any right they may
have to a trial by jury in respect of such Claim. This provision is a material
inducement for the parties entering into this agreement.

 

9.5           Severability; Waivers. If any part of this Agreement is not
enforceable, the rest of the Agreement may be enforced. The Bank retains all
rights, even if it makes a loan after default. If the Bank waives a default, it
may enforce a later default. Any consent or waiver under this Agreement must be
in writing.

9.6           Attorneys’ Fees. The Borrower shall reimburse the Bank for any
reasonable costs and attorneys’ fees incurred by the Bank in connection with the
enforcement or preservation of any rights or remedies under this Agreement and
any other documents executed in connection with this Agreement, and in
connection with any amendment, waiver, “workout” or restructuring under this
Agreement. In the event of a lawsuit or arbitration proceeding, the prevailing
party is entitled to recover costs and reasonable attorneys’ fees incurred in
connection with the lawsuit or arbitration proceeding, as determined by the
court or arbitrator. In the event that any case is commenced by or against the
Borrower under the Bankruptcy Code (Title 11, United States Code) or any similar
or successor statute, the Bank is entitled to recover costs and reasonable
attorneys’ fees incurred by the Bank related to the preservation, protection, or
enforcement of any rights of the Bank in such a case. As used in this paragraph,
“attorneys’ fees” includes the allocated costs of the Bank’s in-house counsel.

9.7           Intentionally omitted.  

9.8           One Agreement. This Agreement and any related security or other
agreements required by this Agreement, collectively:

 

(a) represent the sum of the understandings and agreements between the Bank and
the Borrower concerning this credit;   (b) replace any prior oral or written
agreements between the Bank and the Borrower concerning this credit; and   (c)
are intended by the Bank and the Borrower as the final, complete and exclusive
statement of the terms agreed to by them.

 

In the event of any conflict between this Agreement and any other agreements
required by this Agreement, this Agreement will prevail. Any reference in any
related document to a “promissory note” or a “note” executed by the Borrower and
dated as of the date of this Agreement shall be deemed to refer to this
Agreement, as now in effect or as hereafter amended, renewed, or restated.

ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.

9.9           Indemnification. The Borrower will indemnify and hold the Bank
harmless from any loss, liability, damages, judgments, and costs of any kind
relating to or arising directly or indirectly out of (a) this Agreement or any
document required hereunder, (b) any credit extended or committed by the Bank to
the Borrower hereunder, and (c) any litigation or proceeding related to or
arising out of this Agreement, any such document, or any such credit. This
indemnity includes but is not limited to attorneys’ fees (including the
allocated cost of in-house counsel). This indemnity extends to the Bank, its
parent, subsidiaries and all of their directors, officers, employees, agents,
successors, attorneys, and assigns. This indemnity will survive repayment of the
Borrower’s obligations to the Bank. All sums due to the Bank hereunder shall be
obligations of the Borrower, due and payable immediately without demand.




12

--------------------------------------------------------------------------------




9.10         Notices.  Unless otherwise provided in this Agreement or in another
agreement between the Bank and the Borrower, all notices required under this
Agreement shall be personally delivered or sent by first class mail, postage
prepaid, or by overnight courier, to the addresses on the signature page of this
Agreement, or sent by facsimile to the fax numbers listed on the signature page,
or to such other addresses as the Bank and the Borrower may specify from time to
time in writing. Notices and other communications shall be effective (i) if
mailed, upon the earlier of receipt or five (5) days after deposit in the U.S.
mail, first class, postage prepaid, (ii) if telecopied, when transmitted, or
(iii) if hand-delivered, by courier or otherwise (including telegram, lettergram
or mailgram), when delivered.

9.11         Headings.  Article and paragraph headings are for reference only
and shall not affect the interpretation or meaning of any provisions of this
Agreement.

9.12         Counterparts.  This Agreement may be executed in as many
counterparts as necessary or convenient, and by the different parties on
separate counterparts each of which, when so executed, shall be deemed an
original but all such counterparts shall constitute but one and the same
agreement.

This Agreement is executed as of the date stated at the top of the first page.

 

Borrower:   Bank:       Pope Resources, A Delaware Limited Partnership   Bank of
America, N.A.       By: Pope MGP, Inc., Managing General Partner           By:  
By:

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Thomas M. Ringo, Vice President & CFO   Officer Name and Title            
Address where notices to the Borrower are to be sent:   Address where notices to
the Bank are to be sent:       Pope Resources, A Delaware Limited Partnership  
Bank of America, N.A. 19245 10th Avenue Northeast   800 Fifth Avenue, Floor 13,
WA1-501-13-30 Poulsbo, WA  98370   Seattle, WA  98104 Telephone: 360-394-0520  
Telephone: 206-358-8549 Facsimile: 360-697-1476   Facsimile: 206-585-5641

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------




13

--------------------------------------------------------------------------------